  Case 3:18-cr-30121-NJR Document 41 Filed 11/08/18 Page 1 of 2 Page ID #53



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )   Criminal No. 18-CR-30121-NJR-1
                                                  )
MICHAEL BELL,                                     )
                                                  )
                 Defendant.                       )

                                   ORDER OF DETENTION

          This matter is before the Court on the Motion to Revoke Order of Release filed by the

United States of America on October 2, 2018 (Doc. 30). The motion was granted in part with

respect to the issuance of a warrant and a hearing was held on the matter on November 5, 2018.

For the reasons set forth below, the motion is now GRANTED in its entirety and Defendant

Michael Bell’s bond is REVOKED and he is hereby ordered DETAINED pending trial in this

matter.

          At the hearing held on November 5, 2018, the Defendant did not challenge the assertions

in the Bond Violation Report and affirmatively admitted to the offenses listed therein. Specifically,

the defendant admitted that: he left the Residential Reentry Center without obtaining permission;

and that he unlawfully possessed and used controlled substances.

          Pursuant to the Defendant’s admissions and the Bond Violation Report, the Court finds

there is clear and convincing evidence the Defendant violated the following conditions of his bond:

7(n) — participation in a program of inpatient or outpatient substance abuse therapy and

counseling; and 7(l) — not use or unlawfully possess a narcotic drug or other controlled substance.

18 U.S.C. §3148(b)(1). This Court further finds that the Defendant poses a danger to the


                                                 1
  Case 3:18-cr-30121-NJR Document 41 Filed 11/08/18 Page 2 of 2 Page ID #54



community and that he is unlikely to abide by any condition or combination of conditions of

release. 18 U.S.C. §3148(b)(2).

       Therefore, this Court ORDERS that the Defendant’s release be REVOKED and further

DETAINS the Defendant pending trial. Pursuant to 18 U.S.C. § 3142(i)(2)-(4), the Court further

ORDERS that: 1. The Defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal; and 2. The Defendant be afforded

reasonable opportunity for private consultation with his counsel; and that, on order of a court of

the United States, or on request of an attorney for the Government, the person in charge of the

corrections facility in which the defendant is confined deliver the defendant to a United States

Marshal for the purpose of an appearance in connection with court proceedings.



IT IS SO ORDERED.

DATED: November 8, 2018


                                                     DONALD G. WILKERSON
                                                     United States Magistrate Judge




                                                2
